Exhibit EXECUTION VERSION ASSET PURCHASE AGREEMENT DATED AS OF MAY 15, 2009, BY AND AMONG QUICKSILVER RESOURCES INC., AS SELLER, AND ENI US OPERATING CO. INC. AND ENI PETROLEUM US LLC, AS BUYERS TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 Section 1.1 Certain Defined Terms 1 Section 1.2 References, Gender, Number 1 ARTICLE 2 SALE AND PURCHASE OF ASSETS 1 Section 2.1 Sale and Purchase 1 ARTICLE 3 PURCHASE PRICE AND PAYMENT 2 Section 3.1 Purchase Price 2 Section 3.2 Payment 2 Section 3.3 Allocation of Purchase Price 2 Section 3.4 Adjustment Period Cash Flow 3 Section 3.5 Post Closing Review 4 Section 3.6 Gas Imbalance Adjustments 6 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 6 Section 4.1 Representations and Warranties of Seller 6 Section 4.2 Representations and Warranties of Buyers 11 ARTICLE 5 ACCESS TO INFORMATION; ETC 13 Section 5.1 General Access 13 Section 5.2 Confidential Information 13 Section 5.3 Environmental Review and Audit 14 Section 5.4 Buyers’ Responsibility for Review 15 ARTICLE 6 TITLE ADJUSTMENTS 15 Section 6.1 General Disclaimer of Warranties and Representations 15 Section 6.2 Buyers’ Title Review 16 Section 6.3 Determination of Title Defects 20 Section 6.4 Seller Title Credits 20 Section 6.5 Dispute Resolution 21 Section 6.6 No Duplication 22 Section 6.7 Operational Defects 22 ARTICLE 7 PREFERENCE RIGHTS AND TRANSFER REQUIREMENTS 22 Section 7.1 Compliance 22 -i- TABLE OF CONTENTS (continued) Page Section 7.2 Allocations 23 Section 7.3 Preference Rights 23 Section 7.4 Transfer Requirements 24 Section 7.5 Certain Governmental Consents 24 Section 7.6 Express Conditions on Sale 24 ARTICLE 8 COVENANTS OF SELLER AND BUYERS 25 Section 8.1 Conduct of Business Pending Closing 25 Section 8.2 Qualifications on Conduct 27 Section 8.3 Conveyance 27 Section 8.4 Public Announcements 27 Section 8.5 Amendment of Schedules 28 Section 8.6 Parties Efforts and Further Assurances 28 Section 8.7 Records 28 Section 8.8 Recording 28 Section 8.9 Casualty and Condemnation 28 Section 8.10 Acreage Failure 29 Section 8.11 Change of Control 29 Section 8.12 Third Person Indebtedness 31 ARTICLE 9 TAX MATTERS 31 Section 9.1 Tax Returns; Proration of Taxes 31 Section 9.2 Like-Kind Exchange 32 Section 9.3 Transfer Taxes 33 Section 9.4 Conflict 33 ARTICLE 10 CLOSING CONDITIONS 33 Section 10.1 Seller’s Closing Conditions 33 Section 10.2 Buyers’ Closing Conditions 34 ARTICLE 11 CLOSING 35 Section 11.1 Closing 35 Section 11.2 Seller’s Closing Obligations 35 Section 11.3 Buyers’ Closing Obligations 36 -ii- TABLE OF CONTENTS (continued) Page ARTICLE 12 EFFECT OF CLOSING 36 Section 12.1 Revenues 36 Section 12.2 Expenses 36 Section 12.3 Payments and Obligations 37 Section 12.4 Survival 37 ARTICLE 13 LIMITATIONS 38 Section 13.1 Disclaimer of Warranties 38 Section 13.2 Texas Deceptive Trade Practices Act Waiver 39 Section 13.3 Damages 39 ARTICLE 14 INDEMNIFICATION 40 Section 14.1 Indemnification by Buyers 40 Section 14.2 Indemnification by Seller 40 Section 14.3 Indemnification and Defense Procedures 41 ARTICLE 15 TERMINATION; REMEDIES 44 Section 15.1 Termination 44 Section 15.2 Remedies 45 ARTICLE 16 MISCELLANEOUS 46 Section 16.1 Counterparts 46 Section 16.2 Governing Law; Jurisdiction; Process 46 Section 16.3 Entire Agreement 46 Section 16.4 Expenses 46 Section 16.5 Notices 47 Section 16.6 Successors and Assigns 48 Section 16.7 Amendments and Waivers 48 Section 16.8 Appendices, Schedules and Exhibits 48 Section 16.9 Interpretation 48 Section 16.10 Limited Arbitration 49 Section 16.11 Agreement for the Parties’ Benefit Only 49 Section 16.12 Attorneys Fees 49 Section 16.13 Severability 49 -iii- TABLE OF CONTENTS (continued) Page Section 16.14 No Recordation 50 Section 16.15 Time of Essence 50 -iv- APPENDICES Appendix A - Definitions EXHIBITS Exhibit 8.3 - General Conveyance Exhibit 11.2(c) - Affidavit of Non-Foreign Status Exhibit 11.2(d) - Joint Development Agreement Exhibit 11.2(e) - Area of Mutual Interest Agreement Exhibit 11.2(f) - Joint Operating Agreement Exhibit 11.2(g) - Use and Access Agreement Exhibit 11.2(i) - Gathering Agreement SCHEDULES Schedule A-1 - Property Schedule Schedule A-2 - Excluded Assets Schedule A-3 - Certain Permitted Encumbrances Schedule A-4 - Option Properties Schedule 4.1(d) - Seller’s Conflicts Schedule 4.1(e) - Seller’s Consents Schedule 4.1(f) - Seller’s Actions Schedule 4.1(g) - Compliance with Laws Schedule 4.1(j) - Material Contracts Schedule 4.1(k) - Tax Matters Schedule 4.1(n) - Capital Commitments Schedule 4.1(o) - Payments for Production Schedule 4.1(p) - Suspense Schedule 4.1(s) - Environmental Schedule 6.7 - Operational Defects Schedule 7.1 - Preference Rights and Transfer Requirements Schedule 8.1 - Conduct of Business Schedule 8.3 - Division of Assets Schedule 8.12 Existing Liens ASSET PURCHASE AGREEMENT THIS
